McFarland, J., concurring.
— I concur in the judgment, but I dissent from that part of the opinion of the court which holds that the defendant was properly asked, upon cross-examination, to prove the handwriting of a letter to which he had made no reference in his examination in chief. The letter was not a matter “ about which he was examined in chief,” within the meaning of section 1323 of the Penal Code. My views upon that question are fully stated in my dissenting opinion in People v. Meyer, 75 Cal. 383. But in the case at bar I think that no material injury was done the defendant by the error.